Citation Nr: 1031947	
Decision Date: 08/25/10    Archive Date: 09/01/10	

DOCKET NO.  04-11 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than August 29, 2001, 
for the assignment of an increased disability evaluation of 20 
percent for recurrent pain and instability of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the VARO in 
Montgomery, Alabama.  

In December 2007, the Veteran gave testimony at a hearing before 
the undersigned Veterans Law Judge sitting in Montgomery, 
Alabama.  A transcript of the hearing proceedings is of record 
and has been reviewed.  

In a decision dated in October 2008, the Board determined that 
the requirements for an effective date earlier than August 29, 
2001, for an increased disability evaluation of 20 percent for 
recurrent pain and instability of the left knee had not been met.  
The Veteran and his representative appealed the determination to 
the United States Court of Appeals for Veterans Claims (Court).  
In an August 2009 Order, the Court granted a Joint Motion for 
Remand (Joint Motion) for compliance with the instructions set 
forth in the Joint Motion.  

The case is therefore REMANDED for further development to the RO 
by way of the Appeals Management Center in Washington, DC.  The 
Veteran will be notified should further action be required.  


REMAND

A review of the record reveals that at his December 2007 hearing 
before the undersigned, the Veteran stated VA had not been in 
possession of all his service treatment records in 1977 at the 
time when it originally granted service connection for a left 
knee disability.   

In order to comply with the Joint Motion, the case is REMANDED 
for the following:  

1.  The AMC/RO should secure all available 
service treatment records pertaining to the 
Veteran's left knee disability and 
associate them with the claims file.  If no 
such additional records are available, this 
should be so indicated by the service 
department.  

2.  Thereafter, the records should be 
reviewed.  When the AMC/RO is satisfied 
that the record is as complete as possible, 
it should be readjudicated.  If the benefit 
sought remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
allowed an opportunity for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	MARK GREENSTREET
	Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



